 
 
II 
110th CONGRESS 1st Session 
S. 1160 
IN THE SENATE OF THE UNITED STATES 
 
April 19, 2007 
Ms. Stabenow (for herself, Mr. Craig, Mr. Crapo, Mrs. Clinton, Mr. Casey, Mr. Levin, Mrs. Boxer, Mrs. Feinstein, Mrs. Murray, Ms. Cantwell, Mr. Wyden, Mr. Smith, Mr. Isakson, Mr. Brown, Mr. Menendez, Mr. Burr, and Ms. Snowe) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry 
 
A BILL 
To ensure an abundant and affordable supply of highly nutritious fruits, vegetables, and other specialty crops for American consumers and international markets by enhancing the competitiveness of United States-grown specialty crops. 
 
 
1.Short title; table of contents 
(a)Short TitleThis Act may be cited as the Specialty Crops Competition Act of 2007. 
(b)Table of ContentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. Findings and purpose. 
Sec. 3. Definitions. 
TITLE I—MARKETING 
Sec. 101. Implementation of food safety programs under marketing orders. 
Sec. 102. Fruit and vegetable market news allocation. 
Sec. 103. Grants to States to enhance competitiveness of specialty crops. 
Sec. 104. Operating loans. 
Sec. 105. Value-added grant program. 
TITLE II—INTERNATIONAL TRADE 
Sec. 201. Foreign market access study and strategy plan. 
Sec. 202. Technical assistance for specialty crops. 
Sec. 203. Protection of intellectual property rights in plants and plant-derived material. 
Sec. 204. Plant patents. 
Sec. 205. Coordination of trade objectives. 
Sec. 206. Grants for market analysis of anti-dumping and countervailing duty cases. 
TITLE III—SPECIALTY CROP RESEARCH AND GRANTS 
Sec. 301. National specialty crops development initiative grant program. 
Sec. 302. Mechanized harvesting for production and processing methods. 
TITLE IV—INVASIVE PEST RESEARCH AND DISEASE RESPONSE 
Sec. 401. Threat identification and mitigation program. 
Sec. 402. Emergency control, prevention, and eradication programs. 
Sec. 403. Restoration of import and entry agricultural inspection functions to the Department of Agriculture. 
Sec. 404. Consultations on sanitary and phytosanitary restrictions for fruits and vegetables. 
Sec. 405. Clean plant network. 
TITLE V—Permanent disaster relief authority for specialty crops 
Sec. 501. Permanent authority to provide emergency agricultural assistance for specialty crops. 
Sec. 502. Tree assistance program. 
TITLE VI—Nutrition 
Sec. 601. Increased purchases of fruits and vegetables. 
Sec. 602. Expansion of fresh fruit and vegetable program. 
Sec. 603. Food stamp nutrition education. 
Sec. 604. Food stamp fruit and vegetable electronic benefit transfer pilot project. 
Sec. 605. Nutritional Education Program Review Committee. 
Sec. 606. Sense of the Senate on Federal nutrition programs. 
TITLE VII—Miscellaneous 
Sec. 701. Elimination of limitation on adjusted gross income from eligibility requirements for environmental quality incentives program. 
Sec. 702. Technical assistance under conservation programs. 
Sec. 703. Integrated pest management initiative. 
Sec. 704. Sustainability practices. 
Sec. 705. Exemption of State agencies from the Federal Insecticide, Fungicide, and Rodenticide Act. 
Sec. 706. Transportation infrastructure cost reduction grant program. 
Sec. 707. Office of Pest Management Policy. 
Sec. 708. Food safety initiatives. 
Sec. 709. Census of specialty crops. 
Sec. 710. Farm Worker Housing.  
2.Findings and purpose 
(a)FindingsCongress finds that— 
(1)a secure domestic food supply is a national security imperative for the United States; 
(2)a competitive specialty crop industry in the United States is necessary for the production of an abundant, affordable supply of highly nutritious fruits, vegetables, and other specialty crops (including nursery crops, floriculture, and low-growing dense perennial turfgrass sod), which are vital to the health and well-being of all Americans; 
(3)increased consumption of specialty crops will provide tremendous health and economic benefits to both consumers and specialty crop growers; 
(4)specialty crop growers believe that there are numerous areas of Federal agriculture policy that could be improved to promote increased consumption of specialty crops and increase the competitiveness of producers in the efficient production of affordable specialty crops in the United States; 
(5)the competitiveness of United States specialty crop producers depends on maintaining the current restrictions in section 1106(b) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 7916(b)) that prohibit the planting of fruits and vegetables and other specialty crops on acres for which a producer receives direct payments or counter-cyclical payments, including not allowing any temporary loss in program benefits as a remedy for 1 year or other short-term shifts to specialty crops; 
(6)as the globalization of markets continues, it is becoming increasingly difficult for United States producers to compete against heavily subsidized foreign producers in both the domestic and foreign markets; 
(7)United States specialty crop producers continue to face serious tariff and non-tariff trade barriers in many export markets; and 
(8)Congress supports the intent of the market access program established under section 203 of the Agricultural Trade Act of 1978 (7 U.S.C. 5623). 
(b)PurposeIt is the purpose of this Act to make necessary changes in and additions to Federal agricultural policy to accomplish the goals of increasing specialty crop consumption and improving the competitiveness of United States specialty crop producers. 
3.DefinitionsIn this Act: 
(1)DepartmentThe term Department means the Department of Agriculture. 
(2)SecretaryThe term Secretary means the Secretary of Agriculture. 
(3)Specialty cropThe term specialty crop means fruits, vegetables, tree nuts, dried fruits, nursery crops, floriculture, and horticulture. 
(4)StateThe term State means each of the several States of the United States. 
(5)State department of agricultureThe term State department of agriculture means the agency, commission, or department of a State government responsible for protecting and promoting agriculture in the State. 
IMARKETING 
101.Implementation of food safety programs under marketing ordersSection 8c(7) of the Agricultural Adjustment Act (7 U.S.C. 608c(7)), reenacted with amendments by the Agricultural Marketing Agreement Act of 1937, is amended— 
(1)by redesignating subparagraphs (C) and (D) as subparagraph (D) and (E), respectively; and 
(2)by inserting after subparagraph (B) the following new subparagraph (C): 
 
(C)In the case of an order relating to a specialty crop (as defined in section 3 of the Specialty Crops Competitiveness Act of 2004), authorizing the implementation of food safety programs, such as good agricultural and manufacturing practices, ISO 9000 standards, and Hazard Analysis of Critical Control Points programs, designed to enhance the safety of the specialty crop and products derived from specialty crops. . 
102.Fruit and vegetable market news allocation 
(a)In generalThe Secretary, acting through the Administrator of the Agricultural Marketing Service, shall carry out market news activities to provide timely price information of United States fruits and vegetables in the United States. 
(b)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $9,000,000 for each of fiscal years 2008 through 2012, to remain available until expended. 
103.Grants to States to enhance competitiveness of specialty crops 
(a)Availability and Purpose of Grants 
(1)In generalFor each of fiscal years 2008 through 2012, the Secretary shall make a grant under this section to each State that submits an application for a grant for that fiscal year in accordance with the terms and conditions established under paragraph (4). 
(2)Use of grant fundsThe grant funds shall be used by the State department of agriculture solely to enhance the competitiveness of United States specialty crops. 
(3)Maintenance of effortThe State shall provide assurances to the Secretary that funds provided to the State under this section will be used only to supplement, not to supplant, the amount of Federal, State, and local funds otherwise expended in support of specialty crops and specialty crop producers in the State. 
(4)Terms and conditionsNot later than 180 days after the date of enactment of this Act for fiscal year 2007 and before commencement of each of fiscal years 2008 through 2012, the Secretary shall establish terms and conditions for the submission of grant applications for that fiscal year. 
(b)Amount 
(1)In generalSubject to paragraph (2), the amount of the grant for a fiscal year to a State under this section shall bear the same ratio to the total amount made available under subsection (e) for that fiscal year as— 
(A)the value of specialty crop production in the State during the preceding calendar year; bears to 
(B)the value of specialty crop production during that calendar year in all those States submitting applications for a grant for that fiscal year. 
(2)Minimum grant amountAt a minimum, each eligible State shall receive $3,000,000 per fiscal year as a grant under this section. 
(3)Availability of funds 
(A)In generalAny funds remaining after allocations are made under paragraph (2) shall be available on a competitive basis to any State department of agriculture that submits an application to the Secretary. 
(B)CriteriaThe Secretary shall— 
(i)establish criteria for review of applications submitted under subparagraph (A); and 
(ii)award funds to applicants that best fulfill the criteria. 
(c)Grant Expenditure Priorities 
(1)In generalIt is the intent of Congress that specialty crop producers, organizations, and commissions should benefit from the disposition of grant funds under this section. 
(2)EligibilityTo be eligible to receive a grant under this section, a State department of agriculture shall conduct at least 1 public hearing, or provide some other method for public comment, to obtain the advice and opinion of specialty crop producers, organizations, and commissions in the State regarding the use of grant funds. 
(3)ConsiderationThe Secretary shall ensure that a State department of agriculture considers the advice and opinions received under paragraph (2) when making decisions about the use of grant funds. 
(d)Use of Commodity Credit CorporationOf funds of the Commodity Credit Corporation, the Secretary shall use to carry out this section— 
(1)$200,000,000 for fiscal year 2008; 
(2)$250,000,000 for fiscal year 2009; 
(3)$300,000,000 for fiscal year 2010; 
(4)$350,000,000 for fiscal year 2011; and 
(5)$400,000,000 for fiscal year 2012. 
104.Operating loansSection 313(a)(1) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1943(a)(1)) is amended— 
(1)by inserting (or, if the borrower is a producer of a specialty crop (as defined in section 3 of the Specialty Crops Competition Act of 2007), $500,000) after $200,000; and 
(2)by inserting (or, if the borrower is a producer of a specialty crop (as so defined), $1,500,000) after $700,000. 
105.Value-added grant programSection 231(b)(4) of the Agricultural Risk Protection Act of 2000 (7 U.S.C. 1621 note; Public Law 106–224) is amended— 
(1)by striking 2002 and inserting 2007; 
(2)by striking 2006 and inserting 2011; and 
(3)by striking $40,000,000 and inserting $60,000,000. 
IIINTERNATIONAL TRADE 
201.Foreign market access study and strategy plan 
(a)Definition of Uruguay Round AgreementsIn this section, the term Uruguay Round Agreements includes any agreement described in section 101(d) of the Uruguay Round Agreements Act (19 U.S.C. 3511(d)). 
(b)StudyThe Comptroller General of the United States shall study— 
(1)the extent to which United States specialty crops have or have not benefitted from any reductions of foreign trade barriers, as provided for in the Uruguay Round Agreements; and 
(2)the reasons why United States specialty crops have or have not benefitted from such trade-barrier reductions. 
(c)Strategy PlanThe Secretary shall prepare a foreign market access strategy plan based on the study in subsection (b), to increase exports of specialty crops, including an assessment of the foreign trade barriers that are incompatible with the Uruguay Round Agreements and a strategy for removing those barriers. 
(d)ReportNot later than 1 year after the date of enactment of this Act— 
(1)the Comptroller General shall submit to Congress a report that contains the results of the study; and 
(2)the Secretary shall submit to Congress the strategy plan. 
202.Technical assistance for specialty cropsSection 3205 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 5680) is amended by striking subsection (d) and inserting the following: 
 
(d)PetitionA participant in the program may petition the Secretary for an extension of a project carried out under this section that exceeds, or will exceed, applicable time restrictions. 
(e)Funding 
(1)In generalThe Secretary shall make available of funds of, or an equal value of commodities owned by, the Commodity Credit Corporation— 
(A)$4,000,000 for fiscal year 2008; 
(B)$6,000,000 for fiscal year 2009; 
(C)$8,000,000 for fiscal year 2010; and 
(D)$10,000,000 for each of fiscal years 2011 and 2012. 
(2)Carryover of unobligated fundsIn a case in which the total amount of funds or commodities made available under paragraph (1) for a fiscal year is not obligated in that fiscal year, the Secretary shall make available in the subsequent fiscal year an amount equal to— 
(A)the amount made available for the fiscal year under paragraph (1); plus 
(B)the amount not obligated in the previous fiscal year. . 
203.Protection of intellectual property rights in plants and plant-derived material 
(a)EstablishmentThe Secretary shall establish an office in the Department for the sole purpose of encouraging the development and protection of intellectual property rights in plants and material derived from plants. 
(b)DutiesThe office shall be an advocate for the interests of United States producers of specialty crops— 
(1)before the Office of Patents, Trademarks, and Copyrights of the Department of Commerce and other Federal agencies; and 
(2)in international governmental and nongovernmental organizations dealing with intellectual property rights. 
204.Plant patents 
(a)NoveltySection 162 of title 35, United States Code, is amended— 
(1)by striking the section heading and inserting the following: 
 
162. Description, claim, novelty ; 
(2)in the first undesignated paragraph, by striking No plant and inserting the following: 
 
(a)DescriptionNo plant ; 
(3)in the second undesignated paragraph, by striking The claim and inserting the following: 
 
(b)ClaimThe claim ; and 
(4)by adding at the end the following: 
 
(c)Novelty 
(1)In generalExcept as provided in paragraph (2), no plant patent application shall be denied, nor shall any issued plant patent be invalidated for failure to comply with section 102(b). 
(2)ExceptionsParagraph (1) shall not apply if— 
(A)more than 4 years prior to the date of the application for patent in the United States (or more than 6 years in the case of a tree or vine), the plant was— 
(i)described in a printed publication in the United States and a foreign country; and 
(ii)sold or otherwise available for asexual reproduction to other persons in the foreign country, by or with the consent of the inventor or discoverer, or the successor in interest of the inventor or discoverer; or 
(B)more than 1 year prior to the date of the application for patent in the United States, the plant was in public use or on sale in the United States, by or with the consent of the inventor or discoverer, or the successor in interest of the inventor or discoverer . 
(b)Right of prioritySection 119 of title 35, United States Code, is amended— 
(1)in subsection (a), by adding before the period at the end (except in the case of plant patents as provided in subsection (f)); and 
(2)by striking subsection (f) and inserting the following: 
 
(f)Plant patents 
(1)In generalAn application for plant breeder’s rights filed in a WTO member country (or in a foreign UPOV Contracting Party) shall— 
(A)have the same effect for right of priority under subsections (b) and (c) as applications for patents, subject to the same conditions as apply to applications for patents; and 
(B)subject to paragraph (2), have the same effect as a plant patent application would have if filed in the United States on the date on which the application for the rights of a plant breeder was filed in the foreign country, if the application in the United States is filed not later than 4 years (or 6 years in the case of a tree or vine) after the application is filed in the foreign country. 
(2)ExceptionNo patent shall be granted on any application for a plant patent that— 
(A)more than 4 years prior to the date of the application for patent in the United States (or more than 6 years in the case of a tree or vine), had been— 
(i)described in a printed publication in the United States and a foreign country; and 
(ii)sold or otherwise available for asexual reproduction to other persons in the foreign country, by or with the consent of the inventor or discoverer, or the successor in interest of the inventor or discoverer; or 
(B)more than 1 year prior to the date of the application for patent in the United States, had been in public use or on sale in the United States. . 
(c)Conforming AmendmentThe table of chapters for chapter 15 of title 35, United States Code is amended by striking the item relating to section 162 and inserting the following: 
 
 
162. Description, claim, novelty.  . 
(d)ApplicationThe amendments made by this section apply to— 
(1)all applications for plant patents filed on or after the date of enactment of this Act, or pending on that date; and 
(2)in the case of the amendments made by subsection (a), all plant patents in force on the date of enactment of this Act. 
205.Coordination of trade objectivesThe President shall ensure, to the maximum extent practicable, that there is— 
(1)increased coordination among relevant agencies in the Department and other Federal agencies in the formulation and implementation of export and import trade objectives; and 
(2)greater transparency on work related to sanitary and phytosanitary trade issues. 
206.Grants for market analysis of anti-dumping and countervailing duty cases 
(a)In generalThe Secretary may make grants under this section to a State agency or an association of specialty crop producers (referred to in this section as an eligible entity) to conduct or procure market analysis in connection with anti-dumping and countervailing duty cases involving a specialty crop under consideration by the United States International Trade Commission or the Department of Commerce. 
(b)Grant criteriaTo be eligible for a grant under this section, an eligible entity shall establish to the satisfaction of the Secretary that— 
(1)there has been significant price underselling of the imported specialty crop, as compared with the previous 3-year average price of the domestic specialty crop; and 
(2)there is a significant increase of the volume or market penetration of the imported specialty crop over the previous 3 years. 
(c)Matching fundsTo be eligible to receive a grant under this section, an eligible entity that receives a grant under this section shall contribute non-Federal funds to carry out the market analysis project for which the grant is provided in an amount that is at least equal to the amount of the grant. 
(d)FundingFor each of fiscal years 2008 through 2012, the Secretary shall use $10,000,000 of funds of the Commodity Credit Corporation to make grants under this section. 
IIISPECIALTY CROP RESEARCH AND GRANTS 
301.National specialty crops development initiative grant program 
(a)EstablishmentThe Secretary shall establish a program to award grants to eligible entities to improve the efficiency and competitiveness of United States specialty crop producers. 
(b)Eligible entities 
(1)In generalSubject to paragraph (2), the Secretary shall determine eligibility standards for grants under this section. 
(2)InclusionsEligible entities shall include— 
(A)nonprofit United States specialty crop trade organizations and foundations; 
(B)nonprofit State and regional specialty crop organizations; 
(C)Federal agencies; 
(D)United States specialty crop agricultural cooperatives; 
(E)agricultural commodity boards and commissions; and 
(F)research and extension programs of institutions of higher education focusing on the specialty crop industry. 
(c)Use of FundsAs a condition of receiving a grant under this section, an eligible entity shall agree to use funds from grants for— 
(1)research that addresses the short–term, intermediate, and long–term needs of the United States specialty crop industry, including production technology (such as plant breeding, pest and disease management, production, physiology, food science), mechanization, marketing, product development, health and nutrition, food security, and food safety to improve the competitiveness of the United States specialty crop industry; or 
(2)development and implementation of industry-specific strategic plans to prioritize research and develop United States specialty crop industry and research collaboration. 
(d)FundingOf the funds of the Commodity Credit Corporation, the Secretary shall use to carry out this section $200,000,000 for each of fiscal years 2008 through 2012. 
302.Mechanized harvesting for production and processing methodsThe Secretary shall authorize the Administrator of the Agricultural Research Service and the Administrator of the Cooperative State Research, Education, and Extension Service to conduct research in the areas of mechanized harvesting and new production and processing methods for specialty crops. 
IVINVASIVE PEST RESEARCH AND DISEASE RESPONSE 
401.Threat identification and mitigation program 
(a)EstablishmentThe Secretary, acting through the Administrator of the Animal and Plant Health Inspection Service, shall establish a program to determine and prioritize foreign threats to domestic production of specialty crops, including threats of bioterrorism. 
(b)ProgramIn conducting the program established under subsection (a), the Secretary shall— 
(1)consult with the Director of the Center for Plant Health Science and Technology; 
(2)conduct in partnership with States, early pest detection and surveillance activities associated with the Cooperative Agricultural Pest Survey; 
(3)develop risk assessments of the potential threat to the specialty crop industry in the United States from foreign threats; 
(4)collaborate with the National Plant Board— 
(A)to prioritize foreign threats to the specialty crop industry; and 
(B)in consultation with State departments of agriculture and other State or regional resource partnerships, develop action plans that effectively address the foreign threats, including pathway analysis, offshore mitigation measures, and comprehensive exclusion measures at ports of entry and other key distribution centers in addition to strategies to employ if the foreign pest or disease is introduced; 
(5)implement action plans developed under paragraph (4)(B) as soon as the action plans developed to test the effectiveness of the action plans and help prevent new foreign and domestic pest and disease threats from being introduced or widely disseminated in the United States; 
(6)as appropriate, consult with the Administrator of the Agricultural Research Service and use the expertise of the Agricultural Research Service in the development of pest and disease detection and control or eradication strategies; and 
(7)after prioritizing foreign threats and developing action plans under paragraph (4), consult with the United States Trade Representative to ensure that future trade agreements include measures to mitigate the threats. 
(c)ReportsNot later than 1 year after the date of the enactment of this Act, and annually thereafter, the Secretary shall update and submit to Congress the priority list and action plans described in subsection (b)(4), including an accounting of funds expended on the action plans. 
(d)Funding 
(1)In generalOf the funds of the Commodity Credit Corporation, the Secretary shall use to carry out this section $40,000,000 for each of fiscal years 2008 through 2012. 
(2)ProhibitionThe Secretary may not use funds made available under paragraph (1) to carry out eradication efforts that enhance import opportunities into the United States. 
402.Emergency control, prevention, and eradication programs 
(a)Extraordinary emergencySection 415 of the Plant Protection Act (7 U.S.C. 7715) is amended by striking subsection (e) and inserting the following: 
 
(e)Secretarial discretionThe decision to declare an extraordinary emergency under subsection (a) shall— 
(1)be solely the decision of the Secretary; and 
(2)remain in effect until the Secretary determines that the threat posed by the plant pest or noxious weed has abated. . 
(b)CompensationSection 416 of the Plant Protection Act (7 U.S.C. 7716) is amended to read as follows: 
 
416.Compensation 
(a)In general 
(1)General ruleExcept as provided in subsection (c), the Secretary shall compensate the owner of any plant, plant biological control organism, plant product, plant pest, noxious weed, article, or means of conveyance destroyed or otherwise disposed of by the Secretary under section 414 or 415. 
(2)Distribution restrictionsIf any plant or article is located in a quarantine area and is restricted by the quarantine from being moved or distributed outside of the quarantine area, and the plant or article is inspected by the Secretary and determined not to be infested with or capable of transmitting any disease or pest, the owner of the plant or article shall be eligible for compensation from the Secretary for loss in market value attributable to the regulatory restrictions in the distribution of the plant or article. 
(b)Amount 
(1)In generalSubject to paragraphs (2) and (3), the compensation under subsection (a) shall be based on the fair market value, as determined by the Secretary, of the destroyed plant, plant biological control organism, plant product, plant pest, noxious weed, article, or means of conveyance. 
(2)LimitationCompensation paid any owner under this section shall not exceed the difference between— 
(A)the fair market value of the destroyed plant, plant biological control organism, plant product, plant pest, noxious weed, article, or means of conveyance; and 
(B)any compensation received by the owner from a State or other source for the destroyed plant, plant biological control organism, plant product, plant pest, noxious weed, article, or means of conveyance. 
(3)ReviewabilityA determination by the Secretary of the amount paid under this section shall be final and not subject to— 
(A)judicial review; or 
(B)review of longer than 60 days by any officer or employee of the Federal Government other than the Secretary or the designee of the Secretary. 
(c)ExceptionsNo payment shall be made by the Secretary under this section for— 
(1)any plant, plant biological control organism, plant product, plant pest, noxious weed, article, or means of conveyance that has been moved or handled by the owner in violation of this title or an agreement for the control and eradication of diseases or pests; 
(2)any plant, plant biological control organism, plant product, plant pest, noxious weed, article, or means of conveyance that is refused entry under this title; or 
(3)any plant, plant biological control organism, plant product, plant pest, noxious weed, article, or means of conveyance that becomes or has become affected with or exposed to any pest or disease because of a violation of this title or an agreement for the control and eradication of diseases or pests by the owner. . 
(c)Transfer authoritySection 442 of the Plant Protection Act (7 U.S.C. 7772) is amended by striking subsection (c) and inserting the following: 
 
(c)Secretarial discretion 
(1)Declaration of emergencyThe decision to declare an emergency in connection with a plant pest or noxious weed that threatens any part of the agricultural production of the United States shall— 
(A)be solely the decision of the Secretary; and 
(B)remain in effect until the Secretary determines that the threat posed by the plant pest or noxious weed has abated. 
(2)Funds 
(A)In generalThe decision of the Secretary to transfer funds pursuant to this section shall be— 
(i)based solely on the threat to agricultural production in the United States; and 
(ii)except as provided in subparagraph (B), final. 
(B)ProhibitionsNotwithstanding any other provision of law, it shall be unlawful for any officer or employee of the Federal Government other than the Secretary or the designee of the Secretary to contradict, impede, or reverse the transfer of funds the Secretary considers necessary for the arrest, control, eradication, or prevention of the spread of a plant pest or noxious weed and for related expenses. 
(d)Applied research 
(1)In generalThe Secretary shall use such funds of the Commodity Credit Corporation as the Secretary considers necessary to carry out applied research to resolve issues that may arise during a plant pest emergency, including research to develop new or improved— 
(A)diagnostic methods; 
(B)biocontrol tools; 
(C)eradication or control tools; or 
(D)such other programs and activities as the Secretary determines advance the effort to arrest, control, eradicate, or prevent the spread of a plant pest or noxious weed. 
(2)Cooperative agreementsIf feasible, the Secretary may enter into a cooperative agreement with an affected State— 
(A)to assist in the applied research, prevention, eradication, or control programs; and 
(B)if cost-effective, to use State personnel to carry out the programs. 
(3)No cost shareThe Secretary may not delay implementation of programs described in this subsection due to the inability of a State or cooperator to provide a cost-share to carry out the program. . 
403.Restoration of import and entry agricultural inspection functions to the Department of Agriculture 
(a)Repeal of transfer of functionsSection 421 of the Homeland Security Act of 2002 (6 U.S.C. 231) is repealed. 
(b)Conforming amendment to function of secretary of homeland securitySection 402 of the Homeland Security Act of 2002 (6 U.S.C. 202) is amended— 
(1)by striking paragraph (7); and 
(2)by redesignating paragraph (8) as paragraph (7). 
(c)Transfer agreement 
(1)In generalNot later than the effective date described in subsection (g), the Secretary and the Secretary of Homeland Security shall enter into an agreement to effectuate the return of functions required by the amendments made by this section. 
(2)Use of certain employeesThe agreement may include authority for the Secretary to use employees of the Department of Homeland Security to carry out authorities delegated to the Animal and Plant Health Inspection Service regarding the protection of domestic livestock and plants. 
(d)Restoration of Department employeesNot later than the effective date described in subsection (e), not less than 2,600 full-time equivalent positions of the Department of Agriculture transferred to the Department of Homeland Security under section 421(g) of the Homeland Security Act of 2002 (6 U.S.C. 231(g)) (as in effect on the day before the effective date described in subsection (g)) shall be restored to the Department of Agriculture. 
(e)Authority of APHIS 
(1)Establishment of programThe Secretary shall establish within the Animal and Plant Health Inspection Service a program, to be known as the International Agricultural Inspection Program, under which the Administrator of the Animal and Plant Health Inspection Service (referred to in this subsection as the Administrator) shall carry out import and entry agricultural inspections. 
(2)Information gathering and inspectionsIn carrying out the program under paragraph (1), the Administrator shall have full access to— 
(A)each secure area of any terminal for screening passengers or cargo under the control of the Department of Homeland Security on the day before the date of enactment of this Act for purposes of carrying out inspections and gathering information; and 
(B)each database (including any database relating to cargo manifests or employee and business records) under the control of the Department of Homeland Security on the day before the date of enactment of this Act for purposes of gathering information. 
(3)Inspection alertsThe Administrator may issue inspection alerts, including by indicating cargo to be held for immediate inspection. 
(4)Inspection user feesThe Administrator may, as applicable— 
(A)continue to collect any agricultural quarantine inspection user fee; and 
(B)administer any reserve account for the fees. 
(5)Career track program 
(A)In generalThe Administrator shall establish a program, to be known as the import and entry agriculture inspector career track program, to support the development of long-term career professionals with expertise in import and entry agriculture inspection. 
(B)Strategic plan and trainingIn carrying out the program under this paragraph, the Administrator, in coordination with the Secretary, shall— 
(i)develop a strategic plan to incorporate import and entry agricultural inspectors into the infrastructure protecting food, fiber, forests, bioenergy, and the environment of the United States from animal and plant pests, diseases, and noxious weeds; and 
(ii)as part of the plan under clause (i), provide training for import and entry agricultural inspectors participating in the program not less frequently than once each year to improve inspection skills. 
(f)Duties of Secretary 
(1)In generalThe Secretary shall— 
(A)develop standard operating procedures for inspection, monitoring, and auditing relating to import and entry agricultural inspections, in accordance with recommendations from the Comptroller General of the United States and reports of interagency advisory groups, as applicable; and 
(B)ensure that the Animal and Plant Health Inspection Service has a national electronic system with real-time tracking capability for monitoring, tracking, and reporting inspection activities of the Service. 
(2)Federal and State cooperation 
(A)Communication systemThe Secretary shall develop and maintain an integrated, real-time communication system with respect to import and entry agricultural inspections to alert State departments of agriculture of significant inspection findings of the Animal and Plant Health Inspection Service. 
(B)Advisory committee 
(i)EstablishmentThe Secretary shall establish a committee, to be known as the International Trade Inspection Advisory Committee (referred to in this subparagraph as the committee), to advise the Secretary on policies and other issues relating to import and entry agricultural inspection. 
(ii)ModelIn establishing the committee, the Secretary shall use as a model the Agricultural Trade Advisory Committee. 
(iii)MembershipThe committee shall be composed of members representing— 
(I)State departments of agriculture; 
(II)directors of ports and airports in the United States; 
(III)the transportation industry; 
(IV)the public; and 
(V)such other entities as the Secretary determines to be appropriate. 
(3)ReportNot less frequently than once each year, the Secretary shall submit to Congress a report containing an assessment of— 
(A)the resource needs for import and entry agricultural inspection, including the number of inspectors required; 
(B)the adequacy of— 
(i)inspection and monitoring procedures and facilities in the United States; and 
(ii)the strategic plan developed under subsection (e)(5)(B)(i); and 
(C)new and potential technologies and practices, including recommendations regarding the technologies and practices, to improve import and entry agricultural inspection. 
(4)FundingThe Secretary shall pay the costs of each import and entry agricultural inspector employed by the Animal and Plant Health Inspection Service— 
(A)from amounts made available to the Department of Agriculture for the applicable fiscal year; or 
(B)if amounts described in subparagraph (A) are unavailable, from amounts of the Commodity Credit Corporation. 
(g)Effective dateThe amendments made by this section take effect on the date that is 180 days after the date of enactment of this Act. 
404.Consultations on sanitary and phytosanitary restrictions for fruits and vegetables 
(a)Consultations on sanitary and phytosanitary restrictions for fruits and vegetablesTo the maximum extent practicable, the Secretary shall consult with interested persons, and conduct annual briefings, on sanitary and phytosanitary trade issues, including— 
(1)the development of a strategic risk management framework; and 
(2)as appropriate, implementation of peer review for risk analysis. 
(b)Special consultations on import-sensitive productsSection 2104(b)(2)(A)(ii)(II) of the Bipartisan Trade Promotion Authority Act of 2002 (19 U.S.C. 3804(b)(2)(A)(ii)(II)) is amended— 
(1)by striking whether the products so identified and inserting ‘‘whether— 
 
(aa)the products so identified; and ; and 
(2)by adding at the end the following: 
 
(bb)any fruits or vegetables so identified are subject to or likely to be subject to unjustified sanitary or phytosanitary restrictions, including restrictions not based on scientific principles in contravention of the Uruguay Round Agreements, as determined by the United States Trade Representative Technical Advisory Committee for Trade in Fruits and Vegetables of the Department of Agriculture; and . 
(c)Effective dateThe amendments made by subsection (b) apply with respect to the initiation of negotiations to enter into any trade agreement that is subject to section 2103(b) of the Bipartisan Trade Promotion Authority Act of 2002 (19 U.S.C. 3803(b)) on or after the date of the enactment of this Act. 
405.Clean plant network 
(a)In generalThe Secretary shall establish a program to be known as the National Clean Plant Network (referred to in this section as the Program). 
(b)RequirementsUnder the Program, the Secretary shall establish a network of clean plant centers for diagnostic and pathogen elimination services to— 
(1)produce clean propagative plant material; and 
(2)maintain blocks of pathogen-tested plant material in sites located throughout the United States. 
(c)Availability of clean plant source materialClean plant source material may be made available to— 
(1)a State for a certified plant program of the State; and 
(2)private nurseries and growers. 
(d)Consultation and collaborationIn carrying out the Program, the Secretary shall— 
(1)consult with State departments of agriculture and land grant universities; and 
(2)to the extent practicable and with input from the appropriate State officials and industry representatives, use existing Federal or State facilities to serve as clean plant centers. 
(e)FundingThe Secretary shall use $5,000,000 each year of funds of the Commodity Credit Corporation to carry out the Program. 
VPermanent disaster relief authority for specialty crops 
501.Permanent authority to provide emergency agricultural assistance for specialty cropsThe Specialty Crops Competitiveness Act of 2004 (Public Law 108–465; 118 Stat. 3882) is amended by adding at the end the following: 
 
VPermanent disaster relief authority 
501.Permanent authority to provide emergency agricultural assistance for specialty crops 
(a)DefinitionsIn this section: 
(1)Federally declared disaster areaThe term federally declared disaster area means— 
(A)a county covered by— 
(i)a Presidential declaration of major disaster issued under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170); or 
(ii)a declaration by the Secretary of a disaster area under subpart A of part 1945 of title 7, Code of Federal Regulations (or successor regulations); and 
(B)each county contiguous to a county described in subparagraph (A). 
(2)First handlerThe term first handler means a person that prepares for marketing and markets specialty crops produced by the person. 
(3)SecretaryThe term Secretary means the Secretary of Agriculture. 
(b)Equitable treatment of specialty crop producers in distribution of disaster assistanceSubject to subsection (c), in providing disaster assistance to specialty crop producers that have suffered losses due to natural disasters, the Secretary shall ensure, to the maximum extent practicable, that— 
(1)specialty crop producers crops receive assistance through programs that are designed to meet the specific needs of the specialty crop producers and reflect the production practices of the specialty crop producers; and 
(2)eligibility for assistance and the provision of assistance shall be without regard to eligibility for or provision of assistance under other programs of the Department of Agriculture, including— 
(A)direct payments under section 1103 or 1303 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 7913, 7953); 
(B)crop insurance under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.); and 
(C)the noninsured crop assistance program under section 196 of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7333). 
(c)Specialty crop disaster assistance 
(1)Authority to provide emergency assistanceThe Secretary shall use the funds of the Commodity Credit Corporation to make emergency financial assistance available to producers on a farm that incur qualifying crop losses for a specialty crop due to damaging weather or related condition, as determined by the Secretary, that results in the designation of the county in which the farm is located as a federally declared disaster area. 
(2)AdministrationIn administering any disaster assistance program for specialty crops, the Secretary shall, to the maximum extent practicable, ensure that quality loss determinations adequately address losses that result from the inability of producers on a farm to market the specialty crop for the originally intended use in order to ensure that the producers on a farm are adequately compensated for the difference in values based upon actual, rather than intended, market use. 
(3)Flexible payment limitations for disaster payments 
(A)Flexible payment limitationsIn lieu of using a single, specific dollar amount limitation on the total amount of disaster assistance that producers on a farm may receive for a specialty crop under this section, the Secretary shall develop and use a series of payment limitations that reflect cost-of-production and crop value variations. 
(B)Use of dataIn developing payment limitations under subparagraph (A), the Secretary may use the most relevant undated data relating to cost of production and crop value that is maintained by any federally-funded institution, including an agency of the Department of Agriculture or a college or university eligible to receive funds under the Act of July 2, 1862 (7 U.S.C. 301 et seq.), in the State or region in which the disaster occurred. 
(C)ApplicabilityThe flexible payment limitations required by subparagraph (A) shall apply to any natural disaster occurring on or after the date of the enactment of this section for which disaster assistance is provided by the Secretary under this section or any other provision of law to producers on a farm for a specialty crop. 
(4)Adjusted gross income limitations on receipt of disaster assistance by first handlers of specialty cropsIn applying any gross income limitations to a first handler of a specialty crop, the Secretary shall treat income derived by the first handler from the initial preparation of the specialty crop for marketing, and the marketing of the specialty crop, as income derived from a farming operation. 
(d)Authorization of appropriationsThere is authorized to be appropriated such amounts as are necessary to reimburse the Commodity Credit Corporation for funds expended by the Secretary under this section. 
(e)Effective dateThis section applies to the 2007 and subsequent crop years. . 
502.Tree assistance program 
(a)Inclusion of nursery tree growers 
(1)Definition of nursery tree growerSection 10201 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8201) is amended— 
(A)by redesignating paragraphs (3) and (4) as paragraphs (4) and (5), respectively; and 
(B)by inserting after paragraph (2) the following: 
 
(3)Nursery tree growerThe term nursery tree grower means a person that produces nursery, ornamental, fruit, nut, or Christmas trees for commercial sale. . 
(2)EligibilitySection 10202 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8202) is amended— 
(A)in subsection (a), by inserting and nursery tree growers after eligible orchardists; and 
(B)in subsection (b), by inserting or nursery tree grower after eligible orchardist each place it appears. 
(3)AssistanceSection 10203 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8203) is amended by inserting and nursery tree growers after eligible orchardists. 
(b)Increase in authorized amount of assistanceSection 10204(a) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8204(a)) is amended by striking $75,000 and inserting $150,000 per year. 
(c)ApplicabilityThe amendments made by this section shall apply with respect to any natural disaster occurring after the date of the enactment of this Act for which assistance is provided by the Secretary under the tree assistance program. 
VINutrition 
601.Increased purchases of fruits and vegetablesSection 10603 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 612c–4) is amended— 
(1)in subsection (a)— 
(A)by striking Of the funds and inserting the following: 
 
(1)In generalOf the funds ; 
(B)in paragraph (1) (as designated by paragraph (1)), by striking shall use not and inserting shall use, in addition to an amount equal to the amount used for fiscal year 2001, not; and 
(C)by adding at the end the following: 
 
(2)No effect on other purchasesThe purchase of additional fruits, vegetables, and other specialty food crops under paragraph (1) shall not decrease, displace, or otherwise affect any purchase by the Secretary. 
(3)Surplus removal waiverNotwithstanding any other provision of law, the Secretary may waive the application of any provision of section 32 of the Act of August 24, 1935 (7 U.S.C. 612c), in order to comply with this subsection. ; and 
(2)by striking subsection (b) and inserting the following: 
 
(b)Expansion of DoD fresh fruit and vegetable distribution programOf the funds set aside under subsection (a)(1), the Secretary shall use to purchase fresh fruits and vegetables for distribution to schools and service institutions in accordance with section 6(a) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1755(a)), not less than— 
(1)$50,000,000 for fiscal year 2008; 
(2)$70,000,000 for the period of fiscal years 2009 through 2010; 
(3)$100,000,000 for fiscal year 2011; and 
(4)$125,000,000 for fiscal year 2012. . 
602.Expansion of fresh fruit and vegetable programSection 18(g) of the Richard B. Russell National School Lunch (42 U.S.C. 1769(g)) is amended— 
(1)in paragraph (1)— 
(A)by redesignating subparagraphs (A), (B), and (C) as clauses (i), (ii), and (iii), respectively, and indenting appropriately; 
(B)by striking (1) and all that follows through each subsequent school year, and inserting the following: 
 
(1)Program 
(A)Initial programFor the school year beginning July 2007 and each subsequent school year through the school year beginning July 2009, ;  
(C)by striking clauses (i) and (ii) (as redesignated by subparagraph (A)) and inserting the following: 
 
(i)25 elementary or secondary schools in each State; and ; and 
(D)by adding at the end the following: 
 
(B)Expansion 
(i)In generalFor the school year beginning July 2010 and each subsequent school year, the Secretary shall expand the program described in subparagraph (A)(i) to make free fresh fruit and vegetables available to the maximum number of elementary and secondary schools possible, if the Secretary determines that, as compared to the preceding fiscal year, there is no decrease in— 
(I)the total number of children served by the program; or 
(II)the nutritional value of the meals served accordance with the program. 
(ii)Indian reservationsFor the school year beginning July 2010 and each subsequent school year, the Secretary shall carry out the program described in subparagraph (A)(ii) on an additional 12 Indian reservations, chosen by the Secretary on a competitive basis. ; 
(2)in paragraph (3)(A), by striking paragraph (1)(B) and inserting paragraph (1); 
(3)in paragraph (5), by striking 2008 each place it appears and inserting 2011; 
(4)in paragraph (6)— 
(A)by striking subparagraph (B); 
(B)by redesignating subparagraphs (C) and (D) as subparagraphs (B) and (C), respectively; and 
(C)in subparagraph (B) (as redesignated by subparagraph (B)), by striking subparagraphs (A) and (B) and inserting subparagraph (A) and paragraph (7); and 
(5)by adding at the end the following: 
 
(7)Mandatory funds 
(A)In generalOn October 1, 2007, and on each October 1 thereafter through October 1, 2009, out of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the Secretary to carry out this subsection $50,000,000, to remain available until expended. 
(B)Subsequent funding 
(i)In generalSubject to clause (ii), on October 1, 2010 and October 1, 2011, out of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the Secretary to carry out this subsection $100,000,000, to remain available until expended. 
(ii)AllocationExcept as provided in clause (iii), in carrying out the program under this subsection for each of fiscal years 2011 and 2012, the Secretary shall allocate amounts made available pursuant to clause (i) to eligible programs in each State based on the ratio that— 
(I)the number of students in the State that receive free or reduced price school lunches under this Act; bears to 
(II)the number of students in all States that receive free or reduced price school lunches under this Act. 
(iii)LimitationsFor the period of fiscal years 2011 and 2012, the Secretary shall ensure that no State receives under this subsection— 
(I)less than $1,000,000; or 
(II)more than $5,000,0000. 
(iv)Indian reservationsFor each of fiscal years 2011 and 2012, the Secretary shall use $5,000,000 to carry out the program under this subsection on Indian reservations described in subparagraphs (A)(ii) and (B)(ii) of paragraph (1). 
(C)Receipt and acceptanceThe Secretary shall be entitled to receive, shall accept, and shall use to carry out this section the funds transferred under subparagraphs (A) and (B)(i), without further appropriation. 
(D)Administrative expensesFor fiscal year 2008 and each succeeding fiscal year, the Secretary may reserve not more than 1 percent of the amounts made available to carry out this subsection to use for administrative expenses in carrying out this subsection. 
(E)State administrative costs 
(i)In generalSubject to clause (ii), for fiscal year 2008 and each succeeding fiscal year, a State may use not more than 5 percent of the amount received by a State to carry out this subsection for administrative expenses in carrying out this subsection. 
(ii)PlanTo be eligible to use funds in accordance with clause (i), a State shall submit to the Secretary, and obtain approval of the Secretary for, a plan that describes how the State intends to use the funds. 
(F)Federal requirementsNot later than 1 year after the date of enactment of this paragraph, the Secretary shall establish requirements to be followed by States in administering this subsection. . 
603.Food Stamp nutrition education 
(a)Definition of food stamp nutrition educationSection 3 of the Food Stamp Act of 1977 (7 U.S.C. 2012) is amended by adding at the end the following: 
 
(v)Food stamp nutrition educationThe term food stamp nutrition education means direct education, group activities, community health promotion, and comprehensive public health approaches (including social marketing, mass media, public-private partnerships, policy, systems and environmental changes, and evaluation) that— 
(1)promote healthy eating; 
(2)make healthy food and physical activity choices more desired, affordable, and accessible; 
(3)are designed to reach large numbers of low-income individuals; and 
(4)support behavior change consistent with the most recent Dietary Guidelines for Americans published under section 301 of the National Nutrition Monitoring and Related Research Act of 1990 (7 U.S.C. 5341), including promotion of a diet rich in fruits and vegetables, whole grains, and low-fat milk products. . 
(b)AdministrationSection 11(e)(1)(A) of the Food Stamp Act of 1977 (7 U.S.C. 2020(e)(1)(A)) is amended by inserting , and provide food stamp nutrition education after program. 
604.Food stamp fruit and vegetable electronic benefit transfer pilot project 
(a)Pilot projectThe Secretary shall establish and carry out a pilot project to provide to each participant in the food stamp program established under the Food Stamp Act of 1977 (7 U.S.C. 2011 et seq.) who receives benefits in the form of an electronic benefit transfer financial incentives for each dollar of the benefits expended by the participant to facilitate the purchase of fresh fruits and vegetables. 
(b)Authorization of appropriationsThere is authorized to be appropriated $10,000,000 for each of fiscal years 2008 through 2012 to carry out this section. 
605.Nutritional Education Program Review Committee 
(a)EstablishmentThe Secretary, in coordination with the Secretary of Health and Human Services and the Secretary of Education, shall establish a committee to be known as the Nutritional Education Program Review Committee (referred to in this section as the Committee). 
(b)MembershipThe Secretary, in coordination with the Secretary of Health and Human Services and the Secretary of Education, shall appoint to the Committee such members as the Secretary determines to be appropriate. 
(c)Duties 
(1)In generalNot later than 1 year after the date on which the Committee is established, the Committee shall establish and maintain a catalogue of federally-funded nutritional education programs. 
(2)ReportNot later than 2 years after the date on which the Committee is established, the Committee shall prepare and submit to Congress a report describing methods of— 
(A)evaluating the effectiveness of Federal efforts to inform schools and other interested parties of federally-funded nutritional education programs; 
(B)improving the programs described in subparagraph (A); and 
(C)making Federal funds more widely available to— 
(i)schools; 
(ii)programs that satisfy applicable local wellness policy requirements under section 204 of the Child Nutrition and WIC Reauthorization Act of 2004 (42 U.S.C. 1751 note; 118 Stat. 780); 
(iii)day care centers; and 
(iv)other eligible entities. 
606.Sense of the Senate on Federal nutrition programsIt is the sense of the Senate that— 
(1)the Department of Agriculture has an important role in educating families about nutrition and healthy lifestyles; and 
(2)all Federal nutrition programs should— 
(A)follow the latest nutritional science; and 
(B)be sensitive to the diverse cultures of the people served by the programs. 
VIIMiscellaneous 
701.Elimination of limitation on adjusted gross income from eligibility requirements for environmental quality incentives programSection 1001D(b)(2)(C) of the Food Security Act of 1985 (7 U.S.C. 1308–3a(b)(2)(C)) is amended by inserting (other than the program under chapter 4 of subtitle D of that title) after of this Act. 
702.Technical assistance under conservation programs 
(a)Use of third-party providersSection 1242 of the Food Security Act of 1985 (16 U.S.C. 3842) is amended— 
(1)in subsection (a), by striking paragraph (2) and inserting the following: 
 
(2)at the option of the producer, through an approved third party, if available. ; and 
(2)in subsection (b)— 
(A)by striking paragraph (1) and inserting the following: 
 
(1)System for evaluation of providersThe Secretary shall establish, by regulation, a system for approving individuals and entities to provide technical assistance to carry out programs under this title, including criteria for the evaluation of providers or potential providers of technical assistance. ; 
(B)by striking paragraph (3) and inserting the following: 
 
(3)Competitive biddingThe Secretary may accept bids from approved third parties to provide technical assistance to producers eligible for the assistance. ; and 
(C)in paragraph (4), by striking may request and inserting shall request, to the maximum extent practicable,. 
(b)Cooperative conservation educational assistance programSection 1242 of the Food Security Act of 1985 (16 U.S.C. 3842) is amended by adding at the end the following: 
 
(c)Cooperative Conservation Educational Assistance ProgramNot later than 180 days after the date of enactment of this subsection, the Secretary shall promulgate a final rule to establish a cooperative conservation educational assistance program under which a student at an institution of higher education, in a field of study such as agronomy, conservation biology, engineering, or other subject relevant to the provision of technical assistance under this section, may receive educational assistance in exchange for a commitment of service to the Natural Resources Conservation Service or other agency in of the Department of Agriculture involved in providing the assistance. . 
(c)Review and expedited approval of technical assistance specifications 
(1)Action by Secretary 
(A)In generalThe Secretary shall direct each State to assess and ensure, to the maximum extent practicable— 
(i)the completeness and relevance of existing technical assistance specifications; and 
(ii)that the State fully incorporates and provides for the appropriate range of conservation practices and resource mitigation measures available to specialty crop producers. 
(B)ConsultationIn completing the assessment under subparagraph (A), each State shall consult with specialty crop producers, crop consultants, Cooperative Extension and land grant universities, nongovernmental organizations, and other qualified entities. 
(C)RevisionsIf a State determines under subparagraph (A)(i) that revisions to technical assistance specifications are necessary, the State shall establish an administrative process for expediting the revisions. 
(2)Technical assistance 
(A)In generalThe Secretary shall ensure that adequate technical assistance is available for the implementation of conservation practices by specialty crop producers through Federal conservation programs. 
(B)RequirementsIn carrying out subparagraph (A), the Secretary shall develop— 
(i)programs that meet specific needs of specialty crop producers through cooperative agreements with other agencies and nongovernmental organizations; and 
(ii)program specifications that allow for innovative approaches that engage local resources in providing technical assistance for planning and implementation of conservation practices. 
703.Integrated pest management initiative 
(a)In generalThe Secretary shall carry out an integrated pest management initiative to assist specialty crop producers in accordance with this section. 
(b)Expedited approval of management practices 
(1)In generalTo be eligible to obtain assistance under this section, a State shall ensure, to the maximum extent practicable— 
(A)the completeness and relevance of existing financial assistance specifications; and 
(B)that the State fully incorporates and provides for the appropriate range of pest management activities and resource mitigation measures available to specialty crop producers. 
(2)RevisionsIf a State determines under paragraph (1)(A) that revisions to financial assistance specifications are necessary, the State shall establish an administrative process for expediting the revisions. 
(c)Technical assistanceThe Secretary shall offer to enter into cooperative agreements, memoranda of understanding, and contracts for services with other Federal agencies and non-Federal organizations, as the Secretary determines to be necessary, to ensure that adequate technical assistance regarding integrated pest management planning and implementation is available to specialty crop producers. 
(d)OutreachThe Secretary shall conduct outreach to agricultural producers on integrated pest management cost share options, with an emphasis on agricultural producers that have not previously participated in conservation programs. 
(e)Program integrationThe Secretary shall, to the maximum extent practicable, integrate the integrated pest management initiative under this section with the environmental quality incentives program established under chapter 4 of subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3839aa et seq.) and other applicable conservation programs, to ensure that opportunities for the implementation of integrated pest management practices are fully incorporated into conservation programs. 
(f)Authorization of appropriationsThere is authorized to be appropriated such sums as are necessary to carry out this section. 
704.Sustainability practices 
(a)Encouragement of Voluntary Sustainability Practices GuidelinesIn administering this Act and the amendments made by this Act, the Secretary may encourage the development of voluntary sustainable practices guidelines for producers and processors of specialty crops. 
(b)Priority in Eligibility for Conservation ProgramsIn establishing eligibility for participation in conservation programs administered by the Secretary, the Secretary may give priority to specialty crop producers that follow the sustainability guidelines. 
705.Exemption of State agencies from the Federal Insecticide, Fungicide, and Rodenticide Act 
(a)In generalSection 18 of the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136p) is amended— 
(1)by striking The Administrator may, and inserting the following: 
 
(a)In generalThe Administrator may, ; 
(2)by striking The Administrator, in and inserting the following: 
 
(b)ConsultationThe Administrator, in ; and 
(3)by adding at the end the following: 
 
(c)Report to CongressIf a State agency requests an exemption under subsection (a) and the Administrator does not approve or deny the request during the 50-day period beginning on the date on which the request is submitted to the Administrator, the Administrator shall submit to the Committee on Agriculture of the House of Representatives, and the Committee on Agriculture, Nutrition, and Forestry of the Senate, a report that includes— 
(1)notice of the delay; and 
(2)an explanation of the reasons for the failure of the Administrator to approve or deny the request within that period. . 
(b)Conforming amendmentThe table of contents in section 1(b) of the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. prec 121) is amended by inserting at the end of the item relating to section 18 the following: 
 
 
(a) In general. 
(b) Consultation. 
(c) Report to Congress.  . 
706.Transportation infrastructure cost reduction grant program 
(a)In generalThe Secretary, acting through the Transportation Services Branch of the Agricultural Marketing Service, may make grants under this section to an eligible entity described in subsection (b)— 
(1)to expand and improve transportation infrastructure to improve the cost-effective movement of specialty crops to markets inside or outside the United States; and 
(2)to address regional intermodal transportation deficiencies that adversely affect the movement of specialty crops to markets inside or outside the United States. 
(b)Eligible grant recipientsGrants may be made under this section to— 
(1)State and local governments; 
(2)grower cooperatives; 
(3)individual specialty crop producers or groups of producers; 
(4)individual shippers; and 
(5)State and regional producer and shipper organizations. 
(c)Matching fundsTo be eligible for a grant under this section, the recipient of a grant under this section shall contribute an amount of non-Federal funds to carry out the project for which the grant is provided that is at least equal to the amount of grant funds received by the recipient under this section. 
(d)FundingFor each of fiscal years 2008 through 2012, the Secretary shall use $75,000,000 of funds of the Commodity Credit Corporation to make grants under this section. 
707.Office of Pest Management Policy 
(a)PurposeThe purpose of this section is to establish an Office of Pest Management Policy in the Department to provide for the effective coordination of agricultural policies and activities related to pesticides and the development and use of pest management tools, taking into account the effects of regulatory actions of government agencies. 
(b)Establishment of Office 
(1)In generalThe Secretary shall establish in the Department an Office of Pest Management Policy (referred to in this section as the Office). 
(2)DirectorThe head of the Office shall be a Director (referred to in this section as the Director) who shall— 
(A)be appointed by the Secretary; and 
(B)report directly to the Secretary or a designee of the Secretary. 
(c)DutiesThe Director shall— 
(1)develop and coordinate Department policy on pest management and pesticides; 
(2)coordinate activities and services of the Department (including research, extension, and education activities) regarding the development, availability, and use of economically- and environmentally-sound pest management tools and practices; 
(3)assist other agencies of the Department in fulfilling the responsibilities of the agencies related to pest management or pesticides under— 
(A)the Food Quality Protection Act of 1996 (7 U.S.C. 136 note; Public Law 104–170); 
(B)the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136 et seq.); 
(C)the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.); and 
(D)other applicable laws; and 
(4)carry out such other functions as may be required by law or prescribed by the Secretary. 
(d)Interagency coordinationIn carrying out the responsibilities of the Office, the Director shall provide leadership, to the maximum extent practicable, to ensure coordination of interagency activities with— 
(1)the Environmental Protection Agency; 
(2)the Food and Drug Administration; and 
(3)other applicable Federal and State agencies. 
(e)OutreachAs necessary to carry out the responsibilities of the Office, the Director shall consult with agricultural producers that may be affected by pest management or pesticide-related activities or actions of the Department or other agencies. 
(f)FundingFor each of fiscal years 2008 through 2012, the Secretary shall use $5,000,000 of funds of the Commodity Credit Corporation to carry out this section. 
708.Food safety initiatives 
(a)Initiative AuthorizedThe Secretary may carry out a food safety education program to educate the public and persons in the fresh produce industry about— 
(1)scientifically proven practices for reducing microbial pathogens on fresh produce; and 
(2)methods of reducing the threat of cross-contamination of fresh produce through unsanitary handling practices. 
(b)CooperationThe Secretary may carry out the education program in cooperation with public and private partners. 
(c)Authorization of AppropriationsThere is authorized to be appropriated to the Secretary to carry out this section $1,000,000. 
709.Census of specialty crops 
(a)EstablishmentNot later than September 30, 2008, and each 5 years thereafter, the Secretary shall conduct a census of specialty crops to assist in the regularly development and dissemination of information relative to specialty crops. 
(b)Relation to other censusThe Secretary may include the census of speciality crops in the census on agriculture. 
710.Farm Worker Housing 
(a)Loans and grants for housing farm laborers admitted for temporary residenceSection 514(f)(3)(A) of the Housing Act of 1949 (42 U.S.C. 1484(f)(3)(A)) is amended by inserting or a nonimmigrant described in section 101(a)(15)(H)(ii)(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)(ii)(a)) after permanent residence. 
(b)Effective dateSubsection (a) shall apply with respect to loans and grants made on, before, or after the date of the enactment of this Act. 
 
